Citation Nr: 0801586	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-37 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for status post-operative 
right carpal tunnel syndrome.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran has documented active service from December 1975 
to May 1980 with three and a half months of active service 
prior to December 1975.  In addition, she had active service 
from January 2003 to January 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision, the RO denied service 
connection for bilateral carpal tunnel syndrome.  The veteran 
filed a timely notice of disagreement, and the RO issued a 
statement of the case in October 2006 regarding the issue of 
service connection for bilateral carpal tunnel syndrome.  On 
her VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran indicated she had read the statement of the case and 
stated that she was appealing only the issue of right carpal 
tunnel syndrome.  The veteran testified from the RO at a 
videoconference hearing held in December 2007.  


FINDING OF FACT

The veteran underwent surgery for right carpal tunnel 
syndrome in July 1996, years before entry into her second 
period of active service in 2003; post-operative residual 
disability became manifest in 2004 during active service and 
has continued since that time.  


CONCLUSION OF LAW

Service connection for status post-operative right carpal 
tunnel syndrome is established.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

The Board finds that as to the service connection claim 
decided here VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.  The failure to provide notice involving 
the downstream elements of ratings and effective dates is 
harmless error in this case and can be corrected by the RO 
following the Board's decision.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Legal criteria

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, there must be clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must rebut a 
statutory presumption of aggravation by showing, by clear and 
unmistakable evidence, either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 
2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savagev. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6. Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  

Background and analysis

At an October 1996 retention examination for the Army 
Reserves, the veteran gave a history of surgery for right 
carpal tunnel syndrome in July 1996.  At the examination, the 
physician evaluated the veteran's upper extremities as 
normal.  A physical profile sheet dated in April 2000 shows 
that at that time a permanent profile was assigned to the 
veteran.  The medical condition listed was status post repair 
of right carpal tunnel, 1996, and the assignment limitation 
was no push ups.  

A DD Form 214 Worksheet shows that in January 2003 the 
veteran was ordered to active duty in support of Operation 
Enduring Freedom.  

Service medical records show that in August 2004 the veteran 
was seen with complaints of having pulsating pain to her 
right forearm that had started a week earlier and had become 
worse.  She stated that her assignment was as a dental 
assistant, and the job required a lot of manipulation with 
the right arm and wrist.  She gave a past medical history of 
surgery on her right wrist 12 years earlier due to carpal 
tunnel.  Physical findings included edema, distal radius, and 
pain with flexion and extension of the wrist and all joints 
of the right upper extremity; there was paresthesia with 
flexion of the right wrist.  The assessment was carpal tunnel 
syndrome, right wrist and arm.  Medication and a wrist splint 
were prescribed.  

At an occupational therapy consultation three days later, the 
veteran stated her symptoms had begun about two weeks ago.  
She said her pain level at worst was 8 on a scale of 10 with 
dull throbbing pain that would come and go.  She said she 
believed the pain originated at the right elbow and traveled 
to the hand.  She reported that functional problems were 
computer input, passing dental instruments, and pulling on 
equipment.  On examination, there was tenderness to palpation 
at the right triceps insertion, and there was pain with 
resistance on the right.  Phalen's sign was positive on the 
right, and there was limitation of motion of the right wrist.  
The assessment was causalgia of the right upper limb.  The 
veteran was instructed to wear the splint 24 hours a day, 
seven days a week, to do prescribed exercises, and to modify 
her activities.  

When she was seen at an outpatient clinic in 
early September 2004, the veteran complained of right wrist 
and hand pain and decreasing strength in the hand.  She said 
she had been using the splint and going to occupational 
therapy, but the pain now kept her awake.  On examination, 
there was parestheisa less than 45 seconds when flexing right 
wrist.  Grip was decreased compared to the left, which the 
examiner said was probably due to pain.  The assessment was 
carpal tunnel syndrome, right wrist, no relief from pain.  

At an occupational therapy visit in mid-September 2004, the 
veteran stated her right arm was feeling better, but that she 
had been on leave and had not used her right upper extremity 
much.  She stated she had modified her activities so that now 
she did not use the computer.  She stated that she had 
numbness and tingling in all digits on the right, but more at 
night.  On examination, there was tenderness to palpation at 
the right epicondyle, there was positive right carpal tunnel 
compression, and Tinel's sign was positive.  The assessment 
was causalgia of the right upper limb, and the veteran was 
instructed to wear the splint 24 hours a day, 7 days a week, 
to do hand exercises 5 times a day, and to wrap the right 
elbow in a towel with the elbow in extension, nightly.  

When she was seen in the occupational therapy clinic in mid-
October 2004, the veteran reported that her symptoms had 
decreased but she still had numbness and tingling symptoms at 
the right ring finger and small finger.  She complained of 
achiness at her right elbow radiating to the shoulder and 
also complained of achiness at the right thumb, index finger, 
and middle finger.  She stated the aching was worst at night 
on the ulnar aspect of the right small finger.  On 
examination, there was tenderness to palpation at the right 
medial epicondyle greater than the right lateral epicondyle.  
Tinel's sign was positive to the right finger and small 
finger, and there was positive carpal tunnel compression to 
the right index finger, middle finger, ring finger, and small 
finger.  The therapist fabricated an elbow extension splint 
to be worn at night.  The assessment was causalgia of right 
upper limb.  

After bilateral breast surgery in late October 2004, the 
veteran was seen in the occupational therapy clinic in mid-
November 2004 for re-evaluation following treatment for right 
hand/arm pain/carpal tunnel syndrome and cubital tunnel 
symptoms.  The veteran said she was feeling better and her 
pain level had decreased.  She stated she had numbness and 
tingling symptoms to the right ring finger and small finger 
every night, but that symptoms were not as intense.  She also 
said she still had pain from her elbow to the shoulder.  She 
said she took Tylenol every night so that she could sleep.  
On examination, there was tenderness to palpation at the 
right lateral epicondyle greater than to the medial 
epicondyle.  Tinel's was positive to the right small finger 
at the cubital tunnel, and carpal tunnel compression was 
positive to the right index finger, middle finger, and small 
finger.  The assessment was causalgia of right upper limb.  
The therapist commented that as the veteran was being 
demobilized in less that a month, she was being discharged 
from occupational therapy and was advised to continue with 
exercises and to incorporate the use of the volar wrist 
sprint into her daytime activities.  

On a DA Form 2173, Statement of Medical Examination and Duty 
Status, dated in December 2004, a physician stated that the 
veteran had been an outpatient and was examined on June 22, 
2004, and that the injury was carpal tunnel.  The physician 
said the medical opinion was that injury was incurred in line 
of duty and that the basis for the opinion was medical 
records.  The physician said that temporary disability may 
result and that the details of accident or history of disease 
was that on or about June 20, 2004, the veteran exacerbated a 
pre-existing condition of carpal tunnel.  The veteran's 
active duty ended in January 2005.  

At a retention examination for the Army Reserves in 
April 2005, the veteran's upper extremities were evaluated as 
normal, and the veteran was found qualified for service.  The 
examiner listed carpal tunnel syndrome as a significant 
defect, and the prior profile was continued.  

At a VA fee-basis examination in October 2005, the veteran 
gave a history of having been diagnosed with right carpal 
tunnel syndrome and having had surgery in 1996.  She stated 
that after the surgery, she no longer had pain or numbness 
but that when she returned to active duty in 2003, her job 
required a lot of typing and she again began getting numbness 
and pain in her right hand and wrist.  She reported that she 
currently had frequent tingling in her fingers and pain 
radiating upward to the right elbow region.  She said the 
pain and numbness were worse at night.  She said that she had 
finished a course of physical therapy in February 2005, but 
it did not help.  

On examination, there was a tender surgical scar on the volar 
aspect of the right wrist.  Phalen's test was positive on the 
right wrist.  Range of motion of the right wrist was within 
normal limits with pain at the extremes of range of motion.  
The examiner stated that range of motion of the right wrist 
was additionally affected by pain after repetitive use or 
during flare-ups.  The physician commented that the veteran 
has limitations of frequent fine manipulation with the right 
hand due to her right carpal tunnel syndrome.  After review 
of the results of an October 2005 VA fee-basis 
electromyography and nerve conduction studies, the physician 
who conducted the clinical examination said there was not an 
active recurrence of right carpal tunnel syndrome.  

At the December 2007 hearing, the veteran testified that she 
had surgery for right carpal tunnel syndrome a few years 
before she was called up to active duty in 2003.  She 
testified that before she went on active duty she was fine 
but that while on active duty she was putting information 
into the computer and was working as a dental assistant.  She 
testified that she then started having problems with her 
right upper extremity and was given medication and a wrist 
brace.  She testified that since service she had continued to 
have a lot of the same kind of pain and had been given some 
therapy and medication for her carpal tunnel syndrome.  She 
testified that her condition had gotten worse in service and 
had stayed worse since then.  

This claim pertains to the veteran's active service from 
January 2003 to January 2005, which was during wartime.  See 
38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2 (2007).  Under 
38 U.S.C.A. § 1110, governs disability compensation for 
veterans who service during wartime.  If the disability for 
which service connection is sought was not noted upon entry 
into service, wartime service disability claimants benefit 
from a presumption of soundness that, if unrebutted, supports 
a finding that the disability is service-connected.  This 
presumption of soundless may be rebutted only on a showing, 
by clear and unmistakable evidence:  (1) that the disability 
pre-existed service; and (2) that the disability was not 
aggravated due to service.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089, 1093-96 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the 
presumption of soundness, there must be clear and 
unmistakable evidence either that (1) there was no increase 
in disability during service, or (2) any increase in 
disability was "due to the natural progression" of the 
condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 
370 F.3d at 1096.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has stated that its 
decision in Wagner made clear that if the presumption of 
soundness under 38 U.S.C.A. § 1111 is not rebutted, the 
veteran's claim is one for service connection, which means 
that no deduction under 38 C.F.R. § 3.22 for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  Joyce v. Nicholson, 443 F.3d 845, 847-48 
(2006) citing Wagner, 370 F.3d at 1096.  

In this case, there is no indication in the record that any 
right carpal tunnel syndrome symptoms or causalgia of the 
right upper limb was identified on an examination when the 
veteran was ordered to active duty in January 2003.  Hence, 
the presumption of soundness is for application.

The record does, however, show the veteran was assigned a 
permanent profile in April 2000 restricting her from doing 
push ups due to status post repair of right carpal tunnel 
syndrome in 1996.  This record documents that the veteran had 
disability related to right carpal tunnel syndrome prior to 
entry into her second period of active service, and this 
serves as clear and unmistakable evidence that the veteran 
had disability status post right carpal tunnel surgery that 
pre-existed active duty.  

The evidence is not clear and convincing that the pre-
existing disability underwent no increase during active duty.  
Although a Statement of Medical Examination and Duty Status 
dated in December 2004 refers to outpatient records in 
June 2004 stating there was an exacerbation of a pre-existing 
condition of carpal tunnel that might result in temporary 
disability, there is no indication that the physician 
reviewed the remainder of the service medical records showing 
continuing treatment of right upper extremity complaints in 
August 2004 and thereafter.  Those records show limited range 
of motion and parenthesis of the right wrist with parenthesis 
along with right hand and also show arm pain and cubital 
tunnel symptoms.  There were assessments including carpal 
tunnel syndrome and causalgia of the right upper limb not 
shown earlier, which indicates an increase in disability of 
the right upper extremity during service.  The record 
includes no medical opinion that any increased disability of 
the right upper extremity was due to natural progression of 
the veteran's status post operative right carpal tunnel 
syndrome.  The veteran has testified to the repetitive use of 
the right upper extremity associated with computer use and 
duties as a dental assistant during active service. 

Because the evidence is not clear and unmistakable on the 
aggravation question, the presumption of soundness is not 
rebutted.  The claim becomes one for ordinary service 
connection.  See Wagner, 370 F.3d at 1096.  The post-service 
evidence includes the results of electrodiagnostic and nerve 
conduction studies that were reportedly normal, and in 
October 2005, a physician stated there was no evidence of an 
active recurrence of carpal tunnel syndrome.  On clinical 
examination, he did, however, recognize the veteran's history 
of pain and numbness in the right upper extremity and 
identified current disability.  He described limitation of 
fine manipulation with the right hand, which he said was due 
to carpal tunnel syndrome.  The Board further notes that at 
the recent hearing, the veteran presented credible testimony 
that current symptoms of pain and numbness of her right upper 
extremity started in her last period of active service and 
have continued since that time.  

For a veteran to prevail in a service connection claim, it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  In this case, there is competent evidence 
that post-operative residual disability due to carpal tunnel 
syndrome became manifest in 2004 during active service and 
has continued since that time, and resolving all reasonable 
doubt in the favor of the veteran, the record supports the 
grant of service connection for status post-operative right 
carpal tunnel syndrome on a direct basis under 38 U.S.C.A. 
§ 1110.  


ORDER

Service connection for status post-operative right carpal 
tunnel syndrome is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


